DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Appeal Brief filed on February 17, 2022, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments filed February 17, 2022, with respect to Claims 12, 14-16, 19, and 20 have been fully considered and are persuasive.  The office action of February 17, 2022, has been withdrawn. The combination of Reese and Stephenson, as applied below, meet these claim limitations.
With respect to Claims 1-4, 7-11, and 21, Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that Reese does not deal with a coolant conveying thermal fluid circuit and because Reese’s valve is for “a jet fueling system that needs ‘to rapidly stop fuel flow when the aircraft fuel tank (of a particular airplane being fueled) becomes full and the high-level shut-off valve in such tank closes.’ This is not a situation applicable to cooling systems like the one disclosed in Sekiya. Afterall, the cooling system of Sekiya pumps coolant in a circle. There is no tank being ‘full’ of any flammable liquid. Thus the whole purpose of Reese’s valve, including the pressure controlled pilot valve, is entirely useless in the cooling system of Sekiya.” (Applicant’s Arguments p. 8-9). Examiner respectfully disagrees. Sekiya discloses a thermal fluid circuit with a first (40) and second (41) control valve.  In response to applicant's argument that Reese does not deal with a coolant, to the purpose of Reese’s valve, and to pumping in a circle versus filling a tank it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is further noted with respect to the combination of the primary and secondary reference that Sekiya substantially discloses the claim 1 invention, except as shown in para –41 below, Sekiya merely indicates the two control valves 40 and 41 as two-way valves in the fluid circuit. Sekiya is silent with regard to the details of the valves. The valves could be rotary or reciprocating. Additionally, how the valves are controlled is not described. The valves could be controlled with a pilot valve, pneumatic control, or manual such as how the valves are actuated. Sekiya does not describe how pressure is controlled in the system. As indicated in the passage below, Sekiya para 0041 merely describes the flow of fluid from the pump, through the heat exchanger, and first and second control valves (40, 41):

    PNG
    media_image1.png
    488
    423
    media_image1.png
    Greyscale

(Sekiya para 0041). Reese teaches the details of a control valve with a reciprocating main valve 10 that has a pressure chamber 13 that is pressurized by a pressure relief pilot valve 16. Therefore, Reese merely includes the teaching of a type of control valve that can be used as Sekiya’s control valves 40 and 41. As an added benefit, Reese’s pressure reducing pilot valve 16 can be directly mounted on the control valve 10 (Reese col. 3 lines 19-23). As stated in the Office Action mailed on September 21, 2021 (hereinafter “Office Action”), it would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified each of the control valves, as disclosed by Sekiya, with a valve operated by a pilot valve, as taught by Reese, for the purpose of decreasing pressure surges and ensure the flow is constant by modulating the pressure. Therefore the combination of Sekiya and Reese is proper.
In response to applicant's argument with regard to the combination of Sekiya and Reese, “a person of ordinary skill in the field of heating/cooling systems would not have any reason to adopt a valve intended to rapidly stop the flow or a flammable liquid when a tank becomes full” (Applicant’s Arguments p. 9), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the Examiner’s motivation to combine Sekiya and Reese, as stated in the previous argument and in the Office Action: it would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified each of the control valves, as disclosed by Sekiya, with a valve operated by a pilot valve, as taught by Reese, for the purpose of decreasing pressure surges and ensure the flow is constant by modulating the pressure. Therefore the motivation to combine Sekiya and Reese is proper.
There is no support for the statement “entirely useless” (Applicant’s Arguments p. 9) to persuade the Examiner. The Applicant has not provided sufficient evidence to indicate that the control valves cannot be used in a cooling system. As stated above, Reese merely discloses a control valve. 
In response to applicant's argument with regard to the combination of Sekiya, Reese, and Ishigaki:

    PNG
    media_image2.png
    510
    643
    media_image2.png
    Greyscale
 
(Applicant’s Arguments p. 9). The Applicant continues to argue that “the modification would merely increase the complexity and cost of the fluid system …”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). First Sekiya only states a first and second control valves 40 and 41 and is silent with regard to the type of control valve. The combination of Sekiya and Reese describes Reese teaches a control valve with a reciprocating main valve 10 that has a pressure chamber 13 that is pressurized by a pressure relief pilot valve 16. Here, the Examiner’s motivation to modify the combination of Sekiya and Reese with Ishigaki as stated in the Office Action: it would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the pilot valve of Sekiya and Reese combination with a solenoid, as taught by Ishigaki, for the purpose of ensuring accuracy of the valve and for the purpose of reducing the size and power consumption of the valve.  
The Applicant has further argued on page 10 of the brief that the “modification would merely increase the complexity and cost of the fluid system disclosed in Sekiya without any known reason to do so.”  While it is acknowledged that there are always tradeoffs when making modifications to a system, it is noted that in some situations a higher cost may be ok in order to provide improved accuracy, smaller size, and lower power consumption as suggested by the secondary references.   
On page 11, the Applicant has stated, the “Examiner argues that the combination of four valves, each for a different purpose, would lead a person of ordinary skill to the claimed control valve.”  It is noted that according to MPEP 2145: 
Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In reGorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (US PGPub 20130319029 A1) in view of Reese (USPN 5183074) further in view of Stephenson et al. (USPN 6,502,393, hereinafter “Stephenson”).
Regarding Claim 1, Sekiya et al. discloses a fluid system (fig. 1) comprising: a refrigerant loop including a condenser (21), a refrigerant expansion device (15), an evaporator (13), and a refrigerant compressor (11), the refrigerant loop (10) conveying a phase-changing refrigerant (Para. 45, “liquid refrigerant in the receiver tank 17 is sent to the expansion valve B 17 and further decompressed to become a low-pressure low-temperature two-phase refrigerant”); at least one thermal fluid circuit (30) for conveying coolant, the thermal fluid circuit forming a closed-loop fluid path and being in thermal communication with the refrigerant loop (Fig. 1, where the refrigerant loop and the thermal fluid circuit are thermally connected via the heat pump intermediate heat exchanger), either via the condenser for operating as a dedicated heating loop or via the evaporator for operating as a dedicated cooling loop; the at least one thermal fluid circuit (para 0045-0046 describe the heating and cooling loops) including: a pump (81) for circulating the coolant through the closed-loop fluid path, the pump having a pressure side, a consumer device (32) forming a heat sink or a heat source disposed in the closed loop fluid path such that the fluid circulated by the pump may travel through the consumer device; and a first control valve (40) and a second control valve (41), 
each of the first and second control valves including: a flow valve ( 40, 41) disposed in the thermal fluid circuit between the pressure side of the pump (31) and the consumer device (32), the flow valve having: an inlet (inlet side of control valves 40 and 41 is illustrated in the fluid flow diagram of fig. 1) in fluid communication with the pressure side of the pump (31), an outlet (outlet side of control valves 40 and 41 is illustrated in the fluid flow diagram of fig. 1) in fluid communication with an inlet of the consumer device (inlet side of the consumer device 32 is illustrated in the flow diagram of fig. 1), the flow valve being operable to permit the coolant circulated by the pump to reach the consumer device or to block the coolant circulated by the pump from reaching the consumer device (fig. 1); wherein the first control valve (40) is arranged upstream of  the consumer with respect to the circulated coolant and the second control valve (41) is arranged to bypass the consumer (32; Fig. 1).
Sekiya discloses the claimed invention, but does not disclose the details of the control valves 40 and 41.
Reese teaches a control valve (10) having a pilot valve (16) in order to decrease pressure surge and ensure the flow is constant by modulating the pressure (Col. 6, Lines 65-67, Col. 7, Lines 15-19 and Col. 8, Lines 36-43). and a control chamber (13) for receiving a pilot pressure (Col. 4, Lines 42-51).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the control valve of Sekiya et al. with a control valve as taught by Reese in order to decrease pressure surge and ensure the flow is constant by modulating the pressure.
Sekiya as modified by Reese does not disclose a solenoid actuating the pilot valve.
Stephenson teaches a solenoid (236) actuating a pilot valve (244; col. 9, lines 24-30), wherein pilot pressure acts on a flow valve in a closing direction of the flow valve; wherein the pilot valve (244) has a first setting, in which the pressurized fluid flows into the control chamber (228) to move the flow valve (224) to and keep the flow valve in a closed position (Fig. 3), in which a fluid path from the inlet to the outlet of the flow valve is shut off as long as the pilot valve is in the first setting (Fig. 3), wherein the pilot valve (244) has a second setting, in which the pilot pressure is lower than the pressure of the pressurized coolant while the pump is operating (second setting is when solenoid is energized; col. 9, lines 24-30).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the pilot valve of Sekiya-Reese combination by using a solenoid to actuate a piston of a pilot valve as taught by Stephenson in order to ensure accuracy of the valve when actuating the pilot valve. Regarding Claim 2, the Sekiya-Reese-Stephenson combination teaches the pilot valve (Reese, 16) is a 3/2 way valve with a first port (Reese, 18) in permanent fluid communication with the control chamber (Reese, 13), a second port (Reese, 21) in fluid communication with a pressure source, and a third port (Reese, 23) in fluid communication with a low-pressure conduit (Sekiya, Fig. 1).
Regarding Claim 3, Reese teaches the third port (Reese, 23) is in fluid communication with the outlet (Reese, 12) of the flow valve (Reese, 10)(as seen in Reese figure 1). 
Regarding Claim 4, Reese teaches the second port (Reese, 21) is in fluid communication with the inlet (Reese, 11) of the flow valve (Reese, 10)(as seen in Reese figure 1).
Regarding Claim 7, Reese teaches the pilot valve (Reese, 16) establishes a fluid communication between the first port (Reese, 18) and the second port (Reese, 21) in the first setting (Reese, Col. 5, Lines 33-39, where the first setting is when the pilot valve is in the open position) and a fluid communication between the first port (Reese, 18) and the third port (Reese, 23) in the second setting (Reese, Col. 5, Lines 33-39, where the second setting is when the pilot valve is in the closed position).
Regarding Claim 8, the Sekiya-Reese combination teaches the control valve (40, 41), but does not disclose it comprising a check valve disposed immediately upstream of the second port to allow pressurized coolant to flow toward the pilot valve and to prevent the coolant from exiting the pilot valve via the second port.
Stephenson teaches a connection between a pressure source (218) with a check valve (254) in order to ensure the flow of fluid in a single direction (from pressure source 218 to second port 228) and helping to prevent accidental opening of a main valve (224)(fluid from pressure source 218 through check valve 254 to pilot valve 224 to second port 228 is described in col. 9 lines 18-23 and col. 9, lines 52-54); and a pilot valve 224 is actuated by a solenoid (236) (col. 9 lines 24-36).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the second port of Reese with a check valve as taught by Stephenson in order to ensure the flow of fluid in a single direction and helping to prevent accidental opening of the main valve. As described in column 4, lines 42-51 of Reese, fluid flows into chamber 26, opening the chamber 13 to close the main valve 10. If the fluid was allowed to exit back through chamber 26, the main valve would unintentionally be opened, causing a malfunction in the system. Thus, adding the check valve 254 of Stephenson prevents this occurrence which increases the reliability of the valve. 
Regarding Claims 9 and 10, Stephenson teaches the pilot valve solenoid combination lacked by Sekiya in view of Reese.  Stephenson further teaches the pilot valve is in the first setting when the solenoid is de-energized and in the second setting when the solenoid is energized (col. 9, lines 25+ describe the energized state). The Sekiya-Reese-Stephenson combination teaches the pilot valve (Reese, 16) is in the first setting (Reese, Col. 5, Lines 33-39, where the first setting is when the pilot valve is in the open position) when the solenoid (Stephenson 236) is energized and in the second setting (Reese, Col. 5, Lines 33-39, where the second setting is when the pilot valve is in the closed position) when the solenoid (Ishigaki, 20) is de-energized, but does not teach the inversion of that combination, the pilot valve is in the first setting when the solenoid is de-energized and in the second setting when the solenoid is energized.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to either de-energize the solenoid in the first setting or energize the solenoid in the first setting, depending on user need, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).  This would only require moving the location of the spring. When the spring is on one side of the piston , the piston is biased in a first direction, for example closing the pilot valve fluid outlet port. When the spring is on the other side of the piston, the piston is biased in a second position, for example opening the pilot valve fluid outlet port. 
Regarding Claim 11, Reese teaches a valve member (Reese, 14/15) formed by a diaphragm (Reese, 15) separating the inlet (Reese, 11) and the outlet (Reese, 12) from the control chamber (Reese, 13), and a valve spring biasing (Reese, Fig. 1) the flow valve (Reese, 10) toward the closed position.
Regarding Claim 21, Sekiya teaches the consumer device is a heat source comprising a vehicle engine or a vehicle energy storage system (Para. 41, where element 32 is a battery heat exchanger).

Claims 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reese (USPN 5183074) in view of Stephenson et al. (USPN 6,502,393, hereinafter “Stephenson”).
Regarding Claim 12, Reese discloses a control valve for controlling a fluid flow through a fluid circuit, the control valve comprising: a flow valve (10) having an inlet (11) and an outlet (12); a control chamber (13) for receiving a pilot pressure; and a valve member (14/15) operable by the pilot pressure to selectively open and close a fluid path from the inlet to the outlet, the pilot pressure acts on the flow valve in a closing direction of the flow valve; and a pilot valve (16) configured to be actuated for providing the pilot pressure to the control chamber, wherein the pilot valve is a 3/2 way valve with a first port (18) in fluid communication with the control chamber, a second port (21) to be connected to a pressure source, but does not disclose a second port to be connected to a pressure source with a check valve disposed immediately upstream of the second port to allow pressurized coolant to flow toward the pilot valve and to prevent the coolant from exiting the pilot valve via the second port, or a solenoid for providing the pilot pressure to the control chamber or wherein the pilot valve is in one of the first and second settings when the solenoid is energized and in the other one of the first and second settings when the solenoid is de-energized.
Stephenson teaches a connection between a pressure source (218) with a check valve (254) in order to ensure the flow of fluid in a single direction (from pressure source 218 to second port 228) and helping to prevent accidental opening of a main valve (224)(fluid from pressure source 218 through check valve 254 to pilot valve 224 to second port 228 is described in col. 9 lines 18-23 and col. 9, lines 52-54); and a pilot valve 224 is actuated by a solenoid (236) (col. 9 lines 24-36).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the second port of Reese with a check valve as taught by Stephenson in order to ensure the flow of fluid in a single direction and helping to prevent accidental opening of the main valve. As described in column 4, lines 42-51 of Reese, fluid flows into chamber 26, opening the chamber 13 to close the main valve 10. If the fluid was allowed to exit back through chamber 26, the main valve would unintentionally be opened, causing a malfunction in the system. Thus, adding the check valve 254 of Stephenson prevents this occurrence which increases the reliability of the valve. 
The Reese/Stephenson combination teaches a second port (Reese, 21) to be connected to a pressure source (line 19 of Reese fluidly connects pressure source at inlet 11 to second port 21) with a check valve (Stephenson 254) disposed immediately upstream of the second port (Reese, 21) to allow pressurized fluid to flow toward the pilot valve (Reese, 16a) and to prevent the fluid from exiting the pilot valve (Reese, 16a) via the second port (Reese, 21), to be connected to a pressure source (through line 19), and a third port (Reese, 23), the pilot valve having a first position connecting the first port (Reese, 18) with the second port (Reese, 21) and a second position connecting the first port (Reese, 18) with the third port (Reese, Col. 3, Lines 11-28), wherein the valve member (Reese, 14/15) is a diaphragm permanently separating the control chamber from both the inlet and the outlet (Reese, Fig. 1), wherein the pilot valve (Reese, 16a) establishes a fluid communication between the first port (Reese, 18) and the second port (Reese, 21) in a first setting (Reese Col. 5, Lines 65-68 through Col. 6, Lines 1-5) and a fluid communication between the first port (Reese, 18) and the third port (Reese, 23) in a second setting.
The fluid “coolant” is a statement of intended use and is not given patentable weight. Rather the pilot and main valve structure merely needs to be capable of performing the claimed function. Here, the coolant fluid recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 14, Reese discloses the flow valve further comprises a valve seat on a side of the diaphragm opposite from the control chamber (Fig. 1), the valve seat surrounding a central area in fluid connection with the outlet of the flow valve and surrounded by a ring area in fluid connection with the inlet of the flow valve (Fig. 1, where the valve seat extends upwards, creating a neck which is considered a ring area).
Regarding Claim 15, Reese discloses the flow valve further comprises a valve spring biasing the diaphragm toward the valve seat (Fig. 1).
Regarding Claim 16, Reese discloses the third port (23) is in fluid communication with the outlet (12) of the flow valve (Fig. 1).
Regarding Claims 19 and 20, the Reese/Stephenson combination teaches the pilot valve (Reese, 16 and in Stephenson, the pilot valve being 244 and the solenoid being 236) being energized and de-energized, as well as having both a first and second setting. Stephenson further teaches the pilot valve is in the first setting when the solenoid is de-energized and in the second setting when the solenoid is energized (col. 9, lines 25+ describe the energized state). The Reese-Stephenson combination teaches the pilot valve (Reese, 16) is in the first setting (Reese, Col. 5, Lines 33-39, where the first setting is when the pilot valve is in the open position) when the solenoid (Stephenson 236) is energized and in the second setting (Reese, Col. 5, Lines 33-39, where the second setting is when the pilot valve is in the closed position) when the solenoid (Ishigaki, 20) is de-energized, but does not teach the inversion of that combination, the pilot valve is in the first setting when the solenoid is de-energized and in the second setting when the solenoid is energized.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to either de-energize the solenoid in the first setting or energize the solenoid in the first setting, depending on user need, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).  This would only require moving the location of the spring. When the spring is on one side of the piston , the piston is biased in a first direction, for example closing the pilot valve fluid outlet port. When the spring is on the other side of the piston, the piston is biased in a second position, for example opening the pilot valve fluid outlet port.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Periot USPN 5,058,391 discloses thermal loops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753